Citation Nr: 1549077	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  12-11 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the left shoulder disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from January 1953 to January 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to the benefits sought.  Jurisdiction was subsequently transferred to the Pittsburgh, Pennsylvania RO.  

The Veteran testified at a Board hearing at the RO in August 2015, and a copy of the hearing transcript is of record.  

In October 2015, the Veteran filed a Motion to have his appeal advanced on the docket due to advanced age.  This motion has since been granted, and the appeal has been advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).  


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his current left shoulder disability was incurred in service.  


CONCLUSION OF LAW

The Veteran has a left shoulder disability that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2015)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with the claim for entitlement to service connection for the left shoulder disability, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

The Veteran contends that his left shoulder disability was incurred in service.  Specifically, the Veteran contends that he injured his left shoulder in service, and he relates his current left shoulder disability to this in-service injury.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be competent evidence of (1) current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

The Board finds that service connection for the left shoulder disability is warranted.  In making this determination, the Board highlights that the post-service medical evidence of record demonstrates that the Veteran has been diagnosed with a current left shoulder disorder.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  In this regard, an October 2009 VA orthopedic surgery consultation report reflects that the Veteran presented with complaints of left shoulder pain and was assessed with left rotator cuff degeneration.  During this visit, the Veteran provided his medical history, and reported that he sustained a left shoulder injury in 1955 during his military service.  According to the Veteran, he continued to experience left shoulder problems, to include loss of motion and loss of muscle mass after this injury, but he never sought medical attention for it.  On physical examination, the treatment provider observed dramatic loss of the supraspinatus and infraspinatus muscle in the left shoulder, and further noted that all range of motion caused significant pain in the left shoulder joint.  The Veteran underwent an x-ray of the left shoulder, the results of which revealed "superior migration of humeral head narrowing of subacromial space indicating loss of supraspinatus . . . ."  The Veteran was diagnosed as having left rotator cuff degeneration.  Subsequent VA treatment records reflect the Veteran's continuing symptoms of pain and discomfort in the left shoulder, as well as an ongoing assessment of advanced degeneration of the left rotator cuff.  

Turning to the second element required for service connection, although the service treatment records are negative for any complaints of, or treatment for, the left shoulder symptoms, the records do reflect that the Veteran was first seen in May 1955 with complaints of pain in his right shoulder, which he first noticed several days prior.  The Veteran was assessed with what appeared to be a muscle sprain.  The Veteran presented at the orthopedic clinic several days later with a ten day history of "spot tenderness [and] pain [in the] Rt shoulder."  An x-ray of the shoulder joint was negative for abnormalities, and the Veteran was assessed with having probable subdeltoid bursitis in the right shoulder.  In a subsequent medical notation dated on May 16, 1955 the Veteran was assessed with a probable minor tear of the capsular ligament as a result of playing volleyball two weeks prior.  He was given "1 cc of hydrocortone," and the pain was expected to gradually subside, and the ligament was expected to heal.  During a follow-up treatment visit dated one week later, the Veteran reported that his symptoms had decreased and his pain was 50 percent gone.  He was once again injected with "1 1/2 cc of hydrocortisone" and instructed to return one week later for a follow-up evaluation.  A record of outpatient service report reflects that the Veteran was seen at the military clinic once again in August 1955 with complaints of right shoulder pain three hours after swimming.  The Veteran was injected with "2 cc 2 percent procaine," given a sling for his arm, instructed to put heat on his shoulder, and placed on light duty for 2 days.  The Veteran stated that the pain and discomfort was similar to the pain he experienced in his right shoulder earlier on in May 1955.  The remainder of the Veteran's service treatment records is negative for any complaints of, or treatment for shoulder pain, and at the December 1956 separation examination, the clinical evaluation of the upper extremities was shown to be normal.  In the "Notes and Significant Interval History" section, the medical examiner noted that the Veteran had bursitis in his right shoulder in 1955, and occasionally experiences stiffness at present.  However, in the December 1956 medical history report, the Veteran denied a history of painful or 'trick' shoulder or elbow.  

In an August 2010 statement, the Veteran, through his representative, stated that he never injured his right shoulder in service, and that the in-service clinical records documenting a right shoulder injury, and treatment for the right shoulder symptoms, were mislabeled, as he injured his left shoulder, and received treatment for the left shoulder symptoms in service.  Along with this statement, the Veteran also submitted a statement issued by his former fellow servicemen, J.S., who wrote that he and the Veteran were close buddies during their enlistment in service.  In his statement, J.S. recalled that the Veteran injured his left shoulder while they were stationed at Biggs Airforce Base, and required medical care for this injury.  J.S. also noted that while he was on temporary duty assignment (TDY) on the island of Guam, the Veteran once again required medical care for his left shoulder.  

In the May 2012 VA Form 9, the Veteran reiterated his previous contentions, noting that clinical records reflecting his in-service shoulder injury incorrectly documented a right shoulder injury and treatment for right shoulder symptoms, instead of a left shoulder injury.  According to the Veteran, in actuality, it was the left shoulder that was injured during an in-service basketball game, and it was the left shoulder that was treated for, and assessed with, bursitis and a ligament tear.  

During his August 2015 hearing, the Veteran testified that he never injured his right shoulder in service, and went on to describe the circumstances surrounding his in-service left shoulder injury.  According to the Veteran, the in-service clinical records reflecting treatment for the right shoulder injury, were typographical errors, as it was always his left shoulder symptoms for which he received treatment for in service.  See August 2015 Hearing Transcript, pp. 2-3.  According to the Veteran, he has experienced ongoing symptoms of pain and discomfort in the left shoulder since his in-service injury, and he has visited with treatment providers, and received numerous cortisone shots to help alleviate his symptoms.  The Veteran stated that he was initially assessed with bursitis, and it was not until he underwent a magnetic resonance imaging (MRI) of the left shoulder that it was discovered that his "rotator cuff was totally gone."  

Given the nature of the Veteran's condition and its observable symptoms, the Board finds that the Veteran is competent to report that he injured his left shoulder in service, and has experienced ongoing pain and discomfort in the left shoulder since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions, and specifically with regard to his assertions that he injured his left shoulder, rather than his right shoulder, in service.  In this regard, the Board concedes that the Veteran injured his left shoulder in service, and finds that the clinical records reflecting the Veteran's complaints of, and treatment for, the right shoulder symptoms, mistakenly documented a right shoulder injury, and treatment for the right shoulder, rather than the left shoulder.  

In considering the evidence of record, the Board finds that the Veteran's current left shoulder disability cannot be reasonably disassociated from his conceded left shoulder injury in-service.  In arriving at this determination, the Board relies on the Veteran's conceded in-service left shoulder injury, his currently diagnosed advanced left rotator cuff degeneration, and his credible assertions that he has continued to experience left shoulder symptoms since his discharge from service.  In light of the Veteran's competent and credible assertions that he injured his left shoulder in service, documentation reflecting the Veteran's treatment for, and diagnoses of minor tear of the capsular ligament and subdeltoid bursitis in-service, and his credible assertions that he has continued to experience pain and discomfort in the left shoulder since his in-service left shoulder injury, the Board resolves reasonable doubt in favor of the Veteran and finds that service connection for the left shoulder disability is warranted.  Therefore, the Veteran's claim of entitlement to service connection for the left should disability is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Entitlement to service connection for a left shoulder disability is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


